Citation Nr: 1522609	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of burn injury to the hands.  

2.  Entitlement to an initial increased (compensable) evaluation for ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active military service from April 1975 to April 1979.

By rating action in July 2002, the RO, in part, denied service connection for burn scars of the hands.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision by the RO which, in part, declined to reopen the claim for residuals of burn injury to the hands.  In January 2010, a hearing was held at the RO before the undersigned member of the Board.  In March 2011, the Board remanded the issues currently on appeal for additional development.  In June 2013, the Board reopened the Veteran's claim and remanded the appeal for additional development.  

By rating action in October 2013, service connection was established for chronic bronchitis.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the evaluations assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  

In a letter received in July 2013, the Veteran expressed dissatisfaction with the June 2013 rating decision that assigned a noncompensable evaluation for his ganglion cyst of the right wrist, and appears to have raised the issue of an increased rating for his service-connected hemorrhoids.  However, it does not appear that any action has been taken on these matters.  Accordingly, the claim for an increased rating for hemorrhoids is referred to the RO for appropriate action.  

The claim for an initial (compensable) evaluation for ganglion cyst of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The Veteran is not shown to have residuals of a burn injury to his hands that had its onset in service, or is otherwise related to service or any incident therein.  


CONCLUSION OF LAW

The Veteran does not have residuals of a burn injury to his hands due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (20124).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April and July 2004, and May and July 2012.  Although the proper notification letter was not sent prior to adjudication of the Veteran's claim in January 2005, this was not prejudicial to him as he was subsequently provided proper notice (July 2012), the claim was readjudicated and a supplement statement of the case (SSOC) was promulgated in October 2012.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Furthermore, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the January 2010 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, the undersigned identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Additionally, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the issue currently on appeal was remanded in June 2013 for additional development of the record.  The remand directives included obtaining any outstanding STRs from Ft. Wainwright in Alberta, Canada for any treatment the Veteran received at that facility in 1977, and scheduling the Veteran for a VA examination to determine the nature and etiology of any identified residuals of a burn injury to the hands.  

Concerning the STRs, the AMC was notified by the National Personnel Records Center (NPRC) that there were no additional STRs at that facility.  In October 2013, the AMC made formal findings that there were no additional STRs for any treatment at Ft. Wainwright in 1977, and notified the Veteran of the same in an SSOC promulgated in October 2013  In this case, the Board concludes that the AMC's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Although the Board instructed the AMC to schedule the Veteran for an examination only if additional evidence was received that showed he was treated for burn injury to his hands in service, the Veteran was, nevertheless, examined by VA in September 2013.  The Board finds that the VA examination was comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  The examiner personally interviewed and examined the Veteran, elicited a medical history, reviewed the claims file, and provided a rational explanation for the conclusion reached.  Thus, the Board finds that the AMC has substantially complied with the June 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In this case, tinnitus is not listed as a specified chronic disease under the provisions of 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Analysis

The Veteran contends that he suffered burn injuries to his hands in service and believes that he is entitled to a grant of service connection for residuals of that injury.  At the hearing in January 2010, the Veteran testified that he suffered a burn injury to his hands when he grabbed a kerosene stove that had caught fire, and threw it out the door of the guard shack while on training in Alberta, Canada in January 1977.  He said that he was treated at Ft. Wainwright after the incident, but did not require any further treatment during service.  (T p.16-18).  

The STRs were negative for any complaints, treatment, abnormalities or diagnosis referable to any burn injury of the hands  On a Report of Medical History for separation from service in March 1979, the Veteran did not report any problems or history of a burn injury to his hands and specifically denied any history of swollen or painful joints, skin disease, lameness or neuritis.  The Veteran also responded in the negative for any other illness or treatment other than hemorrhoids during service.  His separation examination in March 1979 showed no abnormalities of the skin or upper extremities.  

A letter from a private physician, dated in April 2000, noted that the Veteran suffered first, second and third degree burns on the right side of his face, neck, anterior chest and both hands and wrists in an industrial accident in March 1985, and that it appears that his burn wounds had healed.  

The July 2001 VA QTC examination showed that the Veteran reported a history of second degree burns on his arms, face, neck and hands from an industrial accident in "1977," and that his hands were bandaged for a week.  On examination, the examiner noted "some kind of abnormal discoloration on the left and right hands from a previous burn.  The diagnoses included residual discoloration of the hands.  The examiner commented that the skin condition had resolved, and that there was no impairment on usual occupation or daily activities.  

The evidentiary record includes numerous VA and private medical records showing treatment for various maladies from 1981 to 2013.  The records, however, do not show treatment for any residuals of a burn injury or hand problems.  

At the direction of the June 2013 Board remand, the Veteran was examined by VA in September 2013, to determine the nature and etiology of any identified residuals of a burn injury to the hands.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and clinical findings on examination.  The examiner indicated that there was no objective evidence of any residuals of a burn injury to the hands.  The examiner noted that the Veteran had pigment changes on his hands but indicated that the changes were commonly found in persons of the Veteran's skin tone and age.  The examiner also noted that there were similar pigment changes on the Veteran's lower extremities where he denied any prior burn injuries.  The examiner indicated that the skin on the Veteran's hands was otherwise normal in appearance with no visible burns, burn scars, or burn residuals, and that skin temperature and capillary refill was normal, bilaterally.  The examiner opined that it was less likely than not that the Veteran had any residuals of a burn injury of the hands which was related to service.  The examiner explained that there was no current evidence of any burn scars or residuals of burns on the hands and no evidence in the STRs which would support the onset of a bilateral hand disability to service.  In this regard, the examiner noted that the Veteran's discharge examination in 1979 was normal except for hemorrhoid treatment.

In this case, the Board finds the September VA opinion persuasive and the most probative evidence of record.  The opinion was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that there was no objective evidence of any residuals of a burn injury of the hands, to include any that would be related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Further, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record is the September 2013 VA opinion.  

Concerning the Veteran's assertions and testimony, the issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to whether he has any residuals from burn scars.  In this case, a medical professional has determined that the findings the Veteran has pointed to pertaining to his hands are not related to any residuals from burns.  The examiner made this conclusions based on her medical expertise and training.  As the Veteran has not been found to have such medical training, he cannot be deemed competent to assert that findings on his hands represents residuals of a burn which incurred in service.  Accordingly, the Board finds that the Veteran's assertions are of little probative value declines to assign them any evidentiary weight.  

Inasmuch as there was no evidence of any complaints, injury, treatment or diagnosis for any burn injury or hand problems in service, and no probative or persuasive evidence of a current bilateral hand disability that can be attributed to service, the evidence affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for residuals of a burn injury of the hands is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of a burn injury of the hands is denied.  


REMAND

Concerning the claim for an initial compensable evaluation for a ganglion cyst of the right wrist, in a letter received in July 2013, the Veteran expressed dissatisfaction with the RO's assigned rating for the service connected ganglion cyst.  He asserted that it had grown "20 times the size it was" 33 years ago.  However, it does not appear that any action was taken on the Veteran's statement.  

When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to an SOC regarding the denied issue.  The AMC's failure to issue an SOC for the Veteran's claim for an initial compensable evaluation for a ganglion cyst of the right wrist is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Archbald v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbald, 9 Vet. App. at 130.  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

The Veteran and his representative should be furnished a statement of the case for the issue of an initial compensable evaluation for a ganglion cyst of the right wrist, and should be notified of the need to file a timely substantive appeal should he wish the Board to address this issue.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


